Citation Nr: 0116824	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1998, for the award of entitlement to nonservice-connected 
disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
nonservice-connected disability pension and special monthly 
pension effective from September 28, 1998.  Subsequently, in 
an August 2000 rating decision, the RO granted entitlement to 
an effective date from February 2, 1998, based upon 
difference of opinion.

The Board notes the veteran, in essence, requested his claim 
for entitlement to service connection for post-traumatic 
stress disorder be reopened by correspondence dated in 
August 2000.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  The RO first received the veteran's application for 
entitlement to nonservice-connected disability pension on 
February 2, 1998.


CONCLUSION OF LAW

An effective date earlier than February 2, 1998, for the 
award of entitlement to nonservice-connected disability 
pension is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the claimant and his 
representative were adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA in an August 2000 statement of the case.  The 
applicable laws were cited and reasons and bases for the 
decision were provided.  

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the present 
matter on appeal involves consideration of evidence 
previously of record and that no additional VA assistance was 
requested or required.  Therefore, the Board finds that VA 
has met the notice and duty to assist provisions contained in 
the new law.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In a September 1996 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran noted "N/A" in the net 
worth section of the application.  The form notes that net 
worth and financial information should only be completed if 
the application includes a request for entitlement to 
nonservice-connected disability pension.  

On February 2, 1998, the RO received a VA Form 21-526 from 
the veteran which included information applicable to a 
request for entitlement to nonservice-connected disability 
pension.  

A July 1998 VA report of contact noted that in a telephone 
conversation the veteran's spouse stated the veteran wanted 
to withdraw his claim for entitlement to nonservice-connected 
disability pension.  It was noted that he had been receiving 
unemployment insurance benefits that would exceed VA income 
requirements.

On September 28, 1998, the RO received a VA Form 21-527, 
Income-Net Worth and Employment Statement.  The veteran 
stated he was unable to work because of the debilitating 
nature of his hepatitis C.  He reported he had been totally 
disabled since December 31, 1995.

In an April 1999 rating decision, the RO granted entitlement 
to nonservice-connected disability pension and special 
monthly pension effective from September 28, 1998.  

In an August 2000 rating decision the RO granted entitlement 
to an effective date from February 2, 1998, based upon 
difference of opinion.  It was indicated, in essence, that 
the July 1998 report of contact had been inadequate to 
withdraw the veteran's claim and that an effective date from 
the date of the original claim was warranted.

In his notice of disagreement the veteran requested 
entitlement to an effective date from December 1995.  No 
additional information as to this matter was provided.

In a February 2001 Written Brief Presentation, the veteran's 
accredited representative reiterated the veteran's 
contentions that an effective date from December 1995 was 
warranted.  It was indicated the veteran believed the record 
demonstrated he was unable to work prior to 1998.

Analysis

VA law provides, generally, that the effective date of an 
award of a pension claim is the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  The effective date for the award of 
disability pension, based on claims received after October 1, 
1984, is date of receipt of claim.  However, if within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  Extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Board is not required to 
conjure up issues that were not raised by an appellant and 
the appellant must assert the claim expressly or by 
implication.  See Brannon v. West, 12 Vet. App. 32 (1998).  

Based upon the evidence of record, the Board finds the RO 
first received the veteran's application for entitlement to 
nonservice-connected disability pension on February 2, 1998.  
There is no evidence indicating an earlier formal or informal 
claim for entitlement to nonservice-connected disability 
pension was submitted by the veteran or received by the RO.  
In addition, the veteran does not allege and the evidence 
does not indicate that he was unable to complete an 
application within 30 days of becoming totally and 
permanently disabled.  Therefore, the Board must conclude 
that entitlement to an effective date earlier than February 
2, 1998, is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign an earlier effective date. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

The claim for entitlement to an effective date earlier than 
February 2, 1998, for the award of entitlement to nonservice-
connected disability pension is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

